      ., Case 2:19-mj-02747-DUTY Document 4 Filed 07/29/19 Page 1 of 1 Page ID #:222
      Case 2:19-mj-02747-DUTY *SEALED* Document 2-1 *SEALED*                                  Filed 07/03/19 Page 2 of 11
                                        Page ID #:116
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                  Return
Case No.:                             Date and time warrant executed:      Copy of warrant and inventory left with:
   I 'l - rt:f- 7-.. 7'{ ~                 °t J"o '- '< ~'!I-                  ~
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:
Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
seized pursuant to the warrant (e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
volume of any documents seized (e.g., number of boxes). If reference is made to an attached description of property, specify the
number of pages to the attachment and any case number appearing thereon.




                                                               Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




                                                                                 Executing officer's signature

                                                                                   l1.16'        £rFc,,4,,
                                                                                    Printed ntme and title
                                                                                                                 4.u-Pr, rs:r
